Citation Nr: 1531946	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-12 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a urination disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for swollen ankles.  

4.  Entitlement to service connection for Alzheimer's disease.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes, to include symptoms of low blood sugar, shaking, dizziness and headaches, 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for onychomycosis (claimed as fungus infections).  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include as secondary to service-connected residuals of rheumatic fever.

8.  Entitlement to a compensable rating (in excess of 0 percent) for residuals of rheumatic fever.  

9.  Entitlement to special monthly compensation (SMC) in excess of the rate granted under 38 U.S.C.A. § 1114(l) based on the need for aid and attendance (A&A) due to significant service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1968 to January 1970.

These claims come before the Board of Veterans' Appeals (Board) on appeal of April and June 2009 rating decisions of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates not only the physical claims file but also both electronic records.   

In multiple written statements dated since March 2008, the Veteran is raising a claim for entitlement to a clothing allowance.  The Board refers this matter to the Agency of Original Jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not currently have a urination disorder.

2.  The Veteran does not currently have a sinus disorder.

3.  The Veteran does not currently have a disorder manifested by swollen ankles.  

4.  The Veteran does not currently have Alzheimer's disease.

5.  In a January 2006 rating decision, which the Veteran did not appeal, the RO denied claims for service connection for diabetes mellitus, to include symptoms of low blood sugar, shaking, dizziness and headaches, onychomycosis (claimed as fungus infections), and a skin disorder.

6.  The evidence received since January 2006 is neither cumulative nor redundant of the evidence previously of record but, when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

7.  The evidence received since January 2006 is neither cumulative nor redundant of the evidence previously of record but, when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating the claim for service connection for onychomycosis.  

8.  The evidence received since January 2006 is neither cumulative nor redundant of the evidence previously of record but, when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating the claim for service connection for a skin disorder.  

9.  The Veteran experiences no residuals of rheumatic fever.  

10.  The Veteran's service-connected psychiatric disability is so significant as to necessitate regular A&A.

11.  The Veteran is in a nursing home, requiring a higher standard of care for his service-connected psychiatric disability, but his need for A&A is compensated under 38 U.S.C.A. § 1114(l), a provision that does not allow for payment of SMC under 38 U.S.C.A. § 1114(r)(2) at the special A&A rate. 


CONCLUSIONS OF LAW

1.  A urination disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

2.  A sinus disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

3.  Swollen ankles were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

4.  Alzheimer's disease was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

5.  The January 2006 rating decision, in which the RO denied the Veteran's claims for service connection for diabetes mellitus, to include symptoms of low blood sugar, shaking, dizziness and headaches, onychomycosis (claimed as fungus infections), and a skin disorder, is final.  38 U.S.C. A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes, to include symptoms of low blood sugar, shaking, dizziness and headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for onychomycosis (claimed as fungus infections).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder, to include as secondary to service-connected residuals of rheumatic fever.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

9.  The criteria for entitlement to a compensable rating (in excess of 0 percent) for residuals of rheumatic fever are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.88b, 4.104, Diagnostic Codes (DCs) 6309, 7000 (2014). 

10.  The criteria for entitlement to SMC in excess of the rate granted under 38 U.S.C.A. § 1114(l) based on the need for aid and attendance (A&A) due to significant service-connected disability are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b), (c) (2014).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, that he should have been afforded additional VA examinations in support of this appeal, or that the VA examinations he underwent are inadequate to decide these claims.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The Veteran, presently in receipt of a total (100 percent) rating and SMC based on the need for A&A.  The RO has informed him that he is in receipt of the maximum amount of benefits allowed by law.  Similarly, in May 2007, a representative from the Veterans Consortium, a pro bono program, informed the Veteran that, because he has been rated 100 percent disabled for 30 years, there are no additional monies to be gained by seeking additional disability ratings.  

The medical evidence of record confirms that the Veteran's overall health has declined over the years, now necessitating nursing home care.  This is due to both his service-connected schizophrenia (rated 100 percent disabling) and other nonservice-connected conditions, including diabetes mellitus and neurological abnormalities (tardive dyskinesia) affecting his motor abilities.  Despite this decline, he is not entitled to additional VA benefits, including any sought in this appeal, discussed below.  


A.  Claims for Service Connection

He claims that he has urination and sinus disorders, swollen ankles and Alzheimer's disease, conditions that should be service connected.  In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated February 2004 and other written statements dated May, July and August 2004 and January 2009, he points out that he had painful joints in service, including affecting his feet, and that, now, due to painful ankles, he has problems walking.  He has not sought treatment for these problems, but thinks they might be a sign of arthritis.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Here, with regard to each claim for service connection, the evidence in the Veteran's physical and electronic claims files fails to satisfy all of the elements of a claim for service connection, most importantly, the current disability element, which is a prerequisite for establishing the others.  

Although the Veteran received treatment for swollen, painful ankles during service (thought to be related to his rheumatic fever, diagnosed as Jaccoud's arthritis, resolved by separation), no medical professional has since diagnosed a disorder manifested by swollen ankles, including arthritis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (mere symptoms such as pain and tenderness, alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a ratable disability for which service connection may be granted).  

In May 2004, the Veteran presented to a podiatrist, requesting information on foot diagnoses and problems.  The podiatrist noted various nail and skin abnormalities due to diabetes and pes planus, but refrained from diagnosing any ankle disorder.  In March 2005, the Veteran presented for private and VA treatment for joint pains, including in the ankles, and doctors diagnosed degenerative joint disease, but only of the knees, not the ankles, and left shoulder rotator cuff tendinopathy.  They specifically noted no abnormalities in other joints.  During a VA examination conducted in December 2005, an examiner noted no inflammation of the ankles and diagnosed a history of rheumatic polyarthralgia, in remission.  The examiner pointed out that ankle x-rays were normal and concluded that there was no evidence of active inflammatory joint disease.  VA medical professionals confirmed the absence of arthritis during March 2006 treatment visits.   

Similarly, since filing his claims for service connection, no medical professional has diagnosed the Veteran with a urination or sinus disorder or Alzheimer's disease.  This is so despite the fact that he was seen at the VA on multiple occasions and, at times, was living in a private nursing home, where medical problems required private treatment.  Records from VA and the home dated since 2003 establish that he received treatment for multiple medical conditions, but not involving his sinuses (occasionally reported cold symptoms, but no medical professional noted sinus abnormalities) or genitourinary system or Alzheimer's disease.  

In various written statements, the Veteran reports symptoms sometimes attributable to Alzheimer's disease, including loss of memory and blackouts.  In November 2008, he indicated that they might be due to old age or "density of the mind", but medical records include discussions regarding these symptoms in conjunction with the Veteran's psychiatric disabilities, not Alzheimer's disease.  

In January 2009, he reported that his urination disorder could possibly be due to the intake of an abundance of glucose, which might have occurred during basic training at Lackland Air Force Base.  Here, however, there is no evidence in the service treatment records of any urination problems, including any related to glucose imbalances.  

The Veteran's assertions thus represent the only evidence of record diagnosing the claimed disorders.  The Veteran is competent to report that he experiences ankle pain and swelling, difficulty urinating, full sinuses and memory loss as these symptoms are lay observable, but because he has no special training or expertise in medicine, he is not competent to diagnose disorders manifested by these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins).  

Inasmuch as there is no competent and credible evidence diagnosing a urination disorder, a sinus disorder, a disorder manifested by swollen ankles, and Alzheimer's disease, the Board concludes that such disorders were not incurred in or aggravated by active service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Claims to Reopen

The Veteran also seeks service connection for diabetes, to include symptoms of low blood sugar, shaking, dizziness and headaches, onychomycosis (claimed as fungus infections), and a skin disorder, claims previously before the RO and Board.  Initially, the Veteran claimed that these disorders should be service connected on a direct basis.  Now, he claims the skin disorder should be service connected on a secondary basis, as related to his service-connected residuals of rheumatic fever.  
The RO previously denied the claims for service connection for diabetes mellitus, to include symptoms of low blood sugar, shaking, dizziness and headaches, and onychomycosis (claimed as fungus infections) in a January 2006 rating decision.  
The RO and Board previously denied the claim for service connection for a skin disorder on multiple occasions from 1984 to 1991, lastly in the January 2006 rating decision.  

In deciding these claims, the RO considered the Veteran's service treatment records, which included a reported history of acne on entrance into the service, but no skin, fungus or diabetes diagnosis during service, and post-service treatment records.  The RO denied the claims on the basis that, although current medical records confirmed the presence of a fungal infection of the toenails, dry skin patches and diabetes mellitus, service treatment records included no evidence of such conditions.

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  In addition, VA received no new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b) (2014).  The January 2006 rating decision is thus final.  38 U.S.C. A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

The Veteran attempted to reopen these claims by written statements received in September 2008 and January 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's January 2006 decision includes the Veteran's written statements, summarized above, VA and private treatment records and VA examination reports.  This evidence is new, neither cumulative nor redundant of the evidence previously of record.  

This evidence is not, however, material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate these claims, namely, whether these disorders initially manifested during service (not established in prior decisions), or whether the skin disorder results from the Veteran's service-connected residuals of rheumatic fever (new theory of entitlement).  The Veteran's statements asserting the new theory of entitlement, alone, do not constitute new and material evidence sufficient to reopen the claim and the evidence submitted in support of this theory shows no secondary relationship.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008) (new theory of causation for same disease or injury that was subject of a previously denied claim cannot be used as basis to reopen claim under 38 U.S.C.A. § 7104(b)).  

The medical evidence, including the treatment records and VA examination reports, reflect continued treatment for diabetes mellitus and onychomycosis, but no other skin disorder.  It does not include any commentary indicating that these conditions initially manifested in service or are otherwise related thereto.  

The absence of such evidence formed the sole basis of the RO's previous denials of the claims of entitlement to service connection for diabetes mellitus, to include symptoms of low blood sugar, shaking, dizziness and headaches, onychomycosis (claimed as fungus infections), and a skin disorder.  Given that evidence of these conditions in service remains absent from the claims file and the new evidence does not include any suggestion of a nexus between the Veteran's skin disorder and service-connected residuals of rheumatic fever, the Board may not reopen and must deny the Veteran's claims on the basis that new and material evidence has not been received. 

C.  Claim for Increased Rating

The Veteran seeks a compensable rating for residuals of rheumatic fever.  In written statements received since December 2004, he contends that he has weakness in his hands, legs and arms, joint pain and skin problems, which result from his in-service bout of rheumatic fever.  The Board acknowledges this contention, but finds that an increased rating is not warranted. 

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The RO has rated residuals of the Veteran's rheumatic fever as 0 percent disabling pursuant to DC 6309, which governs ratings of rheumatic fever, and DC 7000, which governs ratings of valvular heart disease (including rheumatic heart disease).  38 C.F.R. §§ 4.88b, 4.104, DCs 6309, 7000 (2014).  According to DC 6309, a 100 percent rating is assignable when an individual has active rheumatic fever.  Once inactive, residuals such as heart damage are to be rated under the appropriate systems.  38 C.F.R. § 4.88b, DC 6309.  According to DC 7000, residual valvular heart disease is to be rated at least 10 percent disabling depending upon the severity of the disease.  38 C.F.R. § 4.104, DC 7000.  

In this case, the medical evidence indicates the Veteran has not had active rheumatic fever or exhibited residual symptoms thereof since service.  In March 2005, W.S., M.D., Chief, VA Section of Rheumatology, confirmed this fact, finding that the Veteran had an acute, remote episode of rheumatic fever during service with no cardiac involvement.  In December 2005, a VA examiner also noted a history of rheumatic polyarthralgia, but indicated it was in remission with no evidence of inflammatory joint disease compatible with rheumatic fever.  During a VA examination conducted in July 2008, the Veteran reported that he had not had any exacerbations of rheumatic fever since discharge from service.  The examiner noted there was no evidence of such fever or exacerbations or residuals thereof on examination.  

Again, the Veteran's assertions represent the only evidence of record diagnosing residuals of rheumatic fever.  For the reasons noted above, such assertions are not competent.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  They are also not credible given the history reported during the July 2008 VA examination.  In the absence of competent and credible evidence establishing that the Veteran is experiencing residuals of rheumatic fever, the Board concludes that the criteria for a compensable rating for such residuals are not met.   

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id.

In this case, the Veteran has not specifically raised the question of whether he is entitled to an increased rating for residuals of his rheumatic fever on an extraschedular basis.  In any event, given that no such residuals exist, the 0 percent rating reasonably describes the level of severity and symptomatology of the disability.  

D.  Claim for SMC at a Higher Rate

The Veteran is in receipt of SMC based on a need for aid and attendance due to his service-connected schizophrenia.  38 C.F.R. § 3.350(b).  This award is at the SMC rate specified by 38 U.S.C.A. § 1114(l) (West 2014).  Prior to this award, the Veteran was in receipt of SMC based on being housebound due to a 100 percent disabling service-connected disability.  38 U.S.C.A. § 1114(s) (West 2014).  The compensation rate of this award is lower than what he is currently receiving.  The RO awarded the higher rate based on the Veteran's need for nursing home care.  

The Veteran contends that he is entitled to receive a higher rate of SMC.  He specifically requests payment at the special aid and attendance rate under 38 U.S.C.A. § 1114(r) (West 2014); 38 C.F.R. § 3.350(h) (2014).  

Subsection (r) authorizes aid and attendance and special aid and attendance rates of SMC.  Id.  In particular, if a claimant who is rated under subsection (o) or (p) or at an intermediate rate under (n) and (o), then that claimant, in addition to such SMC, may be paid a monthly aid and attendance allowance.  If a claimant who is compensated under those sections requires a higher level of care (skilled nursing care), he may be paid at the special aid and attendance rate.  

In this case, the Veteran does not have a disability that qualifies him for SMC under the subsections noted.  He is compensated under 38 U.S.C.A. § 1114(l), which is not among the provisions allowing for both monthly SMC and special aid and attendance allowance at the 38 U.S.C.A. § 1114(r) rate.  As such, the criteria for a higher rate of SMC are not met.  

ORDER

Service connection for a urination disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for swollen ankles is denied.  

Service connection for Alzheimer's disease is denied.

New and material evidence not having been received, the claim of entitlement to service connection for diabetes, to include symptoms of low blood sugar, shaking, dizziness and headaches, is denied.

New and material evidence not having been received, the claim of entitlement to service connection for onychomycosis (claimed as fungus infections) is denied.  

New and material evidence not having been received, the claim of entitlement to service connection for a skin disorder is denied.  

A compensable rating (in excess of 0 percent) for residuals of rheumatic fever is denied.  

SMC in excess of the rate granted under 38 U.S.C.A. § 1114(l) based on the need for aid and attendance (A&A) due to significant service-connected disability is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


